Citation Nr: 1127586	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  08-01 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for erectile dysfunction (ED), to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Danielle L. Sgro, Law Clerk






INTRODUCTION

The Veteran served on active duty from June 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for ED.  


FINDING OF FACT

The Veteran currently has ED, and the competent evidence on the question of whether the Veteran's current ED has been aggravated by a service connected disability is in relative equipoise. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for secondary service connection for ED are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the claim for service connection on appeal, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.  

Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Factual Background and Legal Analysis

The Veteran asserts in his substantive appeal (VA Form 9) that his ED is related to his service-connected prostate cancer.  The Veteran also has claimed that his ED stems from treatment he underwent for his service-connected posttraumatic stress disorder (PTSD).

VA outpatient treatment records reflect that the Veteran presented with complaints of ED in September 2000.  It was noted that he had elevated prostate-specific antigen (PSA) levels.  The provisional diagnosis was elevated PSA levels and ED.  A November 2000 urology note reflects that the Veteran reported that after being placed on ciprofloxacin, he was able to have normal erections.  It was also noted that his PSA levels returned to normal.  The impression was abnormal PSA and ED, resolved, and a six week course of ciprofloxacin with a plan to recheck PSA levels was recommended. 

VA treatment records reflect that after having elevated PSA levels in 2003, the Veteran underwent a biopsy of his prostate in December 2003.  The biopsy confirmed a diagnosis of adenocarcinoma.  An August 2004 VA genitourinary (GU) examination report noted that the Veteran received a series of Zoladex injections to treat his prostate cancer and after the third injection, the Veteran presented with complaints of hot flashes and ED.  In addition, a March 2005 VA posttraumatic stress disorder (PTSD) examination report reflects the Veteran's treatment with Celexa for depression, Vistaril for anxiety, and trazodone for sleep.

The Veteran underwent a VA GU examination in December 2005.  It was noted that the Veteran had his last Zoladex injection the week prior to the examination and planned to undergo radiation therapy.  The examiner, Dr. M.B., diagnosed the Veteran with prostate cancer and ED, but opined that the ED was not caused by or related to the prostate cancer or treatment.  The examiner offered no rationale. 

A December 2006 VA GU examination report notes that the Veteran claimed ED due to his PTSD treatment.  The examiner, Dr. M.B., stated that the ED was not due to prostate cancer as it predated prostate cancer by 2 years.  It was also noted that the Veteran had hyperlipidemia, hypertriglyceridemia, hypertension with medication, obesity, alcohol dependence, and tobacco use disorder.  The examiner opined, "I cannot say without resorting to mere speculation the exact cause of the Veteran's ED.  However, extrapolating the risk factor data; the ED is more likely than not caused by or related to age and genetics. Not caused by or related to PTSD or it's [sic] treatment."

VA outpatient treatment records reflect that the Veteran underwent radiation therapy for prostate cancer in 2007.  In a November 2007 letter, the Veteran's treating VA physician, Dr. K., opined that the Veteran had ED due to a complication of his radiation therapy for his  prostate gland condition.  

A December 2007 VA GU examination report notes that the Veteran's chief complaint was frequency of urination.  He stated that he could only achieve a partial erection but not vaginal penetration or ejaculation.  It was noted that the treatment modality for the Veteran's prostate cancer was Zoladex injections for three years from 2001 to 2004.  The examiner, Dr. S.E., also noted that the Veteran's radiation therapy had caused his testicles to atrophy.  The examiner noted that other possible causes of the Veteran's ED might be possible hypertestosteronemia, psychologic (from PTSD), or aging.  The examiner provided the following impression, "neoplasm, malignant, prostate with residual dysfunction present in the form of incontinence, and partial ED.  I cannot say the precise cause of the ED without resorting to mere speculation." 

In this case, Dr. K and the Veteran's outpatient treatment records suggest a relationship between the Veteran's service-connected prostate cancer and his ED.  In support of such a relationship, the Board notes that the Veteran's ED coincided with elevated PSA levels and that the ED and elevated PSA levels both initially resolved with antibiotics.  In addition, radiation therapy for the Veteran's prostate cancer also was noted to cause atrophy of the Veteran's testicles.  Furthermore, VA examiners, Dr. M.B. and Dr. S.E., indicated that they were unable to consider an opinion without resorting to speculation.  The  Board also points out that while Dr. M.B. noted that the Veteran's ED predated his diagnosis of prostate cancer by 2 years, she did not address the fact that the Veteran's ED coincided with elevated PSA levels and that the Veteran's ED and elevated PSA levels both initially resolved with antibiotics.  Furthermore, neither examiner addressed the effect of Zoladex and radiation therapy on the Veteran's ED.

When, after careful consideration of all procurable and assembled data, including lay statements, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because an approximate balance of positive and negative evidence which does satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  
See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Under the circumstances of this case, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for secondary service connection for ED is met.


ORDER

Entitlement to service connection for ED is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


